Citation Nr: 1626613	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  95-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include as secondary to diabetes mellitus.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 6, 2010, on a schedular and an extra-schedular basis; and a rating in excess of 70 percent for PTSD as of April 6, 2010, on an extra-schedular basis.

3.  Entitlement to a rating in excess of 10 percent for bronchial asthma prior to July 28, 2008, and in excess of 30 percent as of July 28, 2008, on an extra-schedular basis. 

4.  Entitlement to a rating in excess of 10 percent, prior to February 9, 2010, for a heart disability, on an extra-schedular basis. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 23, 2007.
REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970 and from January 1991 to July 1991.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from May 2006, February 2007, April 2011, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2010, the Board denied a claim for entitlement to service connection for a liver disability.  The Board also remanded the increased rating claim for asthma for an additional VA examination which was conducted in April 2010.  The denial of service connection for a liver disability was appealed to the Court of Appeals for Veterans Claims and was remanded to the Board for further development, to include providing the Veteran a VA examination.  In December 2011, the Board remanded the claim in compliance with the Court's January 2011 Order.  The Veteran was provided a respiratory examination in March 2012.  In July 2014, the Board remanded that matter for an addendum opinion.

In December 2011, the Board also remanded the increased rating claim for asthma for reconsideration and the issuance of a supplemental statement of the case.  That was accomplished in May 2012.  Also in December 2011, the Board remanded the increased rating for PTSD claim for the issuance of a statement of the case.  That was accomplished in May 2012.  In addition, the Board remanded the TDIU claim as inextricably intertwined with the claims for an increased rating for asthma and for PTSD.  The issue of entitlement to TDIU was reconsidered by the RO in a May 2012 supplement statement of case. 

In July 2011, the RO granted service connection for ischemic heart disease and assigned a 10 percent rating, effective June 19, 1995, when an application for compensation benefits was construed as a claim for service connection for a heart disability.  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  In July 2011, the Veteran filed a Notice of Disagreement with the initial rating.  A statement of the case was issued in May 2012 and a substantive appeal was filed in May 2012.  That appeal was merged with the other issues addressed in this decision in 2013.

In July 2014, the Board issued a decision and remand that denied a rating in excess of 10 percent for bronchial asthma prior to July 28, 2008; granted a higher 30 percent schedular rating for bronchial asthma, as of July 28, 2008; granted a higher 30 percent schedular rating for PTSD prior to April 6, 2010; denied a schedular rating in excess of 70 percent for PTSD as of April 6, 2010; denied an initial rating in excess of 10 percent for a heart disability; and denied entitlement to a TDIU prior to July 23, 2007.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand, and remanded the part of the Board's decision that denied entitlement to a rating in excess of 10 percent for bronchial asthma prior to July 28, 2008, and in excess of 30 percent as of July 28, 2008, on an extra-schedular basis; a rating in excess of 30 percent for PTSD, prior to April 6, 2010, on a schedular and an extra-schedular basis; a rating in excess of 70 percent for PTSD as of April 6, 2010, on an extra-schedular basis; a rating in excess of 10 percent for a heart disability, on an extra-schedular basis; and TDIU prior to July 23, 2007, for actions consistent with the terms of the joint motion.  The appeal as to the remaining issues was dismissed.

In the Joint Motion, the parties agreed that they did not wish to disturb the grant of a higher 30 percent scheduler rating for PTSD for the period prior to April 6, 2010, granted in the Board's July 2014 decision.  Further, it was agreed that the appellant was abandoning any appeal of the schedular theory of entitlement for the claim of a disability rating in excess of 70 percent for PTSD, as of April 6, 2010, and for increased scheduler ratings for bronchial asthma and a heart disability. 

In January 2016, the Board remanded the case for action consistent with the Joint Motion.

The issues of entitlement to service connection for a liver disability, and for TDIU prior to July 23, 2007, are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 22, 2009, the Veteran's PTSD was manifested by definite impairment in the ability to establish or maintain effective and wholesome relationships as well as moderate symptoms affecting employment and social functioning, to include aggressiveness, chronic sleep impairment and depression; considerable impact on employment and more severe symptoms such as abnormal speech, frequent panic attacks, impaired judgment, difficulty understanding complex commands and abstract thinking were not shown.

2.  On and after January 22, 2009, the Veteran showed severe symptomatology due to PTSD that interfered with social and occupational functioning, to include severe depression, neglect of person hygiene, evasive thought processes, outbursts of anger and inability to establish and maintain effective relationships; total occupational and social impairment was not shown.

3.  The symptoms of the Veteran's service connected disabilities of PTSD, bronchial asthma, and a heart disability, are adequately contemplated by the assigned schedular ratings; this is not an exceptional circumstance in which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of these multiple conditions.


CONCLUSIONS OF LAW

1.  Prior to January 22, 2009, the criteria for a disability rating in excess of 30 percent for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  From January 22, 2009, the criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an extraschedular rating for PTSD, bronchial asthma, and a heart disability, including based on combined effect of multiple service connected conditions, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a)  (West 2014); 38 C.F.R. § 3.159(b)  (2015).

Here, VCAA notice regarding the claim for an increased rating for asthma was provided in June 2008.  Although this was provided after the February 2007 rating decision, the error was harmless as the rating criteria were provided in a June 2007 SOC and the June 2008 VCAA letter.  There is no indication the Veteran did not have knowledge of the evidence needed to achieve a higher schedular rating.  

The increased rating for PTSD claim stems from an original claim filed in January 1993 before the existence of the VCAA.  Service connection was granted in April 2011 and an effective date of January 20, 1993 was assigned.  The Veteran filed a Notice of Disagreement in May 2011 regarding the assignment of a noncompensable initial rating.  A Statement of the Case providing the rating criteria in effect at the time of his initial claim and the more recent revised regulations was provided in May 2012.  VCAA notice was provided in connection with the Veteran's heart condition claim in May 2010 following his February 2010 request for service connection for a heart condition; requirements for an increased rating were provided in a May 2012 Statement of the Case.  The Board finds that VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims, including service treatment records, private treatment records, and VA treatment records, to include those from San Juan and the VA Arecibo Outpatient Clinic.  The record does not indicate any additional evidence exists that is necessary for a fair adjudication of the claims that has not been obtained. 

In addition, the Veteran was afforded VA examinations relevant to his claims.  There are respiratory examinations of record dated in October 2006, July 2008 and April 2010.  There are PTSD examinations of record dated in December 1993, June 1998, July 2004 and April 2010.  The Veteran underwent an examination of his heart condition in December 2010.  The examinations, taken together, are sufficient evidence for deciding the claims.  The reports are adequate and based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.



II.  Schedular Rating for PTSD Prior to April 6, 2010

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . " Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

The record reflects that when service connection for PTSD was granted, a noncompensable disability rating was assigned effective January 20, 1993.  The Veteran filed a Notice of Disagreement as to the initial rating.  Following several remands by the Board, in May 2012, the RO increased the initial rating to 10 percent.  In addition, the RO assigned a 30 percent rating effective July 23, 2004 and a 70 percent rating effective April 6, 2010.  

In its July 2014 decision, the Board granted an initial 30 percent rating for PTSD.  Pursuant to the Joint Motion, the Board is to reconsider whether a schedular rating in excess of 30 percent is warranted prior to April 6, 2010.

Effective November 7, 1996, the portion of the rating schedule pertaining to rating mental disorders was revised.  For the period prior to November 7, 1996, the Veteran may only be evaluated under the old criteria.  Effective November 7, 1996, the Veteran may be rated under either the old or new rating criteria, whichever version is most favorable to him.  VAOPGCPREC 3-2000.

The criteria in effect for the period prior to November 7, 1996 provide that a 30 percent rating is assigned when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people; the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired and where the reliability, flexibility, and efficiency levels are so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.  Id.

A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and when psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting from profound retreat from reality; demonstrably unable to obtain or retain employment. Id.

Under the criteria for evaluating PTSD effective November 7, 1996, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)  Id.

A 100 percent disability rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to the GAF scale, a score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 47.  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.  

On January 20, 1993, the Veteran filed a claim for service connection for PTSD.  He indicated nervousness, anxiousness, avoidance of getting close to anyone.  He stated he had self-medicated on alcohol to try to "block out Vietnam-related feelings, thoughts, nightmares, or to get to sleep."  He was concerned with the possibility of losing control of his temper and stated that when put under pressure, he had problems in his job. 

In December 1993, the Veteran underwent a VA examination.  It was noted the Veteran had been seeking treatment since April 1992 and was on medication for his symptomatology.  The Veteran reported he was not the same person he used to be and complained of aggressivity, poor sleep, anxiety and changes in personality.  He reported hearing voices and smelling foul odors.  The examiner noted the Veteran was appropriately groomed and was alert and oriented.  His effect was noted to be constricted and his mood anxious.  The examiner indicated he was not presently suicidal or homicidal and his insight and judgment were good.  Depressive disorder, N.O.S. mild was diagnosed.

A treatment record dated May 1994 indicated the Veteran had not slept the past two nights.  He was reportedly threatening his wife, irritable and in "ill humor."  He indicated recurrent thoughts and crying spells stating "I cannot control my mind."  In July 1994, he related nightmares and smelling the foul odor of "dead bodies." The treatment record indicated the Veteran was irritable and easily startled.  Continuing problems with the Veteran's supervisor at work were noted.

A May 1995 record indicated the Veteran was hospitalized for 17 days for his psychiatric symptoms with a history of aggressive and abusive behavior.  The examiner reported a depressed mood, crying spells, irritability, poor control of his impulses, aggressivity and loss of energy.

In April 1998, the Veteran presented testimony at the RO in San Juan before a Decision Review Officer.  The Veteran indicated he had recurring nightmares of Vietnam and he could not sleep.  He reported aggressiveness and restlessness.  He indicated having problems with his supervisor and his students as an English teacher and that he was transferred to another work location.  He stated he continued to have problems with irritability with the supervisor in that current job. 

In a 1998 Social and Industrial Field Survey Report, it was noted that the Veteran came to the appointment on time and in "clean sport clothes."  His main complaint was that he had been physically aggressive to people, including his wife and co-workers.  He indicated suicidal ideation, but indicated he had never made an attempt.  He stated he felt depressed and could not interact with people.  He indicated he did not sleep well.  The Veteran's neighbor was interviewed and indicated he was a "good person" who conversed with him.  According to the neighbor, the Veteran has a good relationship with his wife and he did not know of an incident where he had become aggressive.  Two other people interviewed indicated the Veteran was a "cordial, stable person." 

In a Treatment Summery dated in June 1998, the Veteran complained of anxiety, irritability, insomnia, nightmares related to combat events of Vietnam and Persian Gulf, anger, depressed mood, suicidal ideation, memory and concentration problems, homicidal ideas, fantasies of retaliation, feelings of detachment, loss of interest in usual activities, exaggerated startle responses, restlessness, flashbacks and auditory hallucinations.  Problems in relationships and his job were noted as well.  The social worker indicated the Veteran's "PTSD condition has interfered seriously in [the Veteran's] work and family environment."  Upon consideration of the Veteran's symptomatology, he was assigned a GAF score of 60. 

A VA examination in June 1998 indicated that the symptomatology presented by the Veteran did not fulfil the diagnostic criteria for PTSD.  It was concluded: "The Veteran's statements in terms of his behavior are questionable in light of the information obtained through the report of the Social and Industrial Field survey."  Depressive Disorder NOS and Personality Disorder NOS were diagnosed.  A GAF score of 60-65 was assigned. 

Following a remand by the Board in November 1999, the RO attempted to verify the Veteran's claimed PTSD stressors.  Thereafter, in July 2004, he underwent another VA examination.  It was noted the Veteran was admitted to a VA hospital program for a short period in March 2003 and a GAF score of 55 was assigned at that time.  At the examination, the Veteran indicated feeling sad and depressed, with irritability, loss of energy, insomnia, inability to concentrate, anxiety, restlessness and tension.  His mood was depressed and irritable.  He indicated he had occasional nightmares about his experiences in Vietnam, but they were not interfering in his daily activities.  He was noted to be living with his wife and did not report marital problems.  The Veteran was appropriately dressed and cooperative.  His thought process was coherent and logical and there was no indication of panic attacks or suicidal ideation.  It was indicated his symptoms were moderately interfering with his social and employment functioning.  The examiner found that the symptoms described did not meet the criteria for a diagnosis of PTSD.  Depressive Disorder was diagnosed.  A GAF score of 60 was assigned.

Beginning in June 2007, the Veteran was enrolled in a Day Hospital Program for treatment for major depression and PTSD.  A December 2008 record noted that the Veteran was evaluated for severe recurrent major depression disorder.  He had been admitted with generalized depressive symptoms, his medication was optimized and modified, and he showed good response to treatment and integrated into the therapy.  The Veteran "presents a significant diminishment in his symptoms."  A GAF score of 60 was noted.

A hospital record indicated that during an admission beginning on January 22, 2009, the Veteran was admitted with symptoms of severe depression, hallucinations, flashbacks, anxiety and "desire to die."

Following a January 2010 remand by the Board, the Veteran was afforded another VA examination in April 2010.  He seemed restless and tense, as well as anxious and depressed.  His thought process was evasive with an overabundance of ideas. He was unable to state the exact day of the month.  His thought content was noted to be preoccupied with one or two topics.  He indicated sleep impairment and that he forgot to bathe daily, needing reminders from his wife.  The examiner assigned a GAF score of 45 and indicated PTSD affected his "performance in employment, routine responsibilities of self-care, family role functioning, physical health, social/interpersonal relationships and recreation/leisure pursuits."  The examiner indicated her opinion that PTSD had been present for more than 35 years.

In August 2011, the RO sought an addendum opinion as to the Veteran's symptoms and the impact of PTSD on his social and occupational functionality.  Symptoms were noted to be irritability with anger outbursts which prevented the Veteran from relating to others in an adequate manner both at work and in social situations, markedly diminished interest in particular activities, lack of motivation, flashbacks and avoidance of thoughts, feelings and conversations.  The examiner also noted difficulty concentrating with memory deficits that caused poor reliability and productivity.  The examiner concluded there was "moderate to severe social impairment and severe (almost total) occupational impairment."  

Prior to the change in regulations in 1996, the Veteran's symptomatology indicated definite impairment in the ability to establish or maintain effective and wholesome relationships with people, to include at times his wife and his co-workers.  The Veteran was experiencing more than mild emotional tension and anxiety and required continuing medication and treatment for his disability.  These findings are consistent with the 30 percent rating assigned from January 20, 1993. 

The Board has considered the Veteran's report to the VA examiner in December 1993 of hearing voices and smelling foul odors.  However, the Board notes that the examiner found the Veteran to be alert and oriented, with good insight and judgment, and the examiner described the Veteran's psychiatric condition as mild.

Thus, while the Veteran's report of hearing voices and smelling foul odors is relevant, they were considered by the examiner who nonetheless found his condition to be mild.  Thus, there is no showing of "considerable impairment" as required for a 50 percent rating under the pre-1996 criteria.  Further, the Board finds that the Veteran's report of hearing voices and smelling foul odors, when taken in the context of the overall evidence, does not constitute evidence of gross repudiation of reality as contemplated in the criteria for a 100 percent rating under the pre-1996 criteria.

The Board has also considered whether the hospitalization in 1995 serves to demonstrate that his symptoms presented "considerable impairment" as required for a 50 percent rating.  The Board finds that, overall, the evidence does not present the indication that the Veteran's "reliability, flexibility, and efficiency levels" were so reduced that his ability to maintain employment was considerably impaired.  The record reflects some trouble with supervisors and students, which was certainly definite and worse than mild; however, the Board does not find that it rose to such a level as to be considered "considerable."  From 1996, when the new regulation took effect, to 2004, the Veteran continued to demonstrate symptoms that affected his work efficiency. 

After 1996, when the regulations changed, the record does reflect periods of inability to perform occupational tasks.  However, the Veteran was generally functioning satisfactorily, with routine behavior, self-care and normal conversation as described by a 30 percent rating.  The Board recognizes the list of symptoms in the 1998 Treatment Summery and that the treatment provider indicated a severe interference with the Veteran's work and family environment.  However, a GAF score of 60 indicated the presence of moderate symptoms.  This score was also found appropriate at the June 1998 VA examination.  Similar symptoms were noted at the July 2004 VA examination and a similar GAF score of 55 was assigned indicating moderate symptoms.  The Board finds that as of the July 2004 VA examination, a rating of 30 percent was still appropriate.  The Board concludes that between 1993 and 2004, the Veteran's symptoms were more severe than mild, but, considerable impairment as required for a 50 percent rating under the old criteria or symptoms such as panic attacks, confused speech or other more severe symptoms required for a 50 percent rating under the new criteria were not shown. 

The Board has reviewed the evidence beginning in 2007 when he was enrolled in a Day Hospital Program.  The December 2008 record noted good response to treatment and significant diminishment of symptoms, with a GAF score of 60 assigned.  Again, this suggests moderate symptoms.  However, beginning with the January 22, 2009 hospitalization, symptoms of "severe depression, hallucinations, flashbacks, anxiety and 'desire to die' are documented.  The Board finds that as of January 22, 2009, deficiencies in most areas due to such symptoms as severe depression, impaired impulse control, neglect of personal appearance and hygiene and an inability to establish and maintain effective relationships was shown and satisfied the criteria for a 70 percent disability rating.  



III.  Extra-Schedular Ratings

Background 

In its July 2014 decision, the Board determined that referral for consideration of an extraschedular rating for the Veteran's PTSD was not warranted, noting that the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  The Board found that the symptoms of and impairment due to the Veteran's PTSD are adequately addressed by the schedular rating.  The rating schedule addresses the occupational impairment produced by the Veteran's PTSD throughout the appeal period, and provides for higher ratings for a disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, the Board found that it was not necessary to refer the claim for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In the July 2014 decision, the Board further determined that the record did not warrant referral for consideration of an extraschedular rating for the Veteran's bronchial asthma.  The Board noted that the Veteran had been service connected for bronchial asthma since July 7, 1991; that an initial 10 percent was assigned from that date; that the RO increased the disability rating to 30 percent effective the date of the April 6, 2010 VA examination when it was determined entitlement arose.  

The Board noted that bronchial asthma is rated under 38 C.F.R. § 4.97, DC 6602.  A 10 percent evaluation is warranted where pulmonary function test (PFT) results show a FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. 

A 30 percent evaluation is warranted where PFT results show a FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required. 

A 60 percent evaluation is warranted where PFT results show a FEV-1 of 40 to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician are required for exacerbations, or; if intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required. 

A maximum 100 percent evaluation is warranted for bronchial asthma where PFT results show a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 38 C.F.R. § 4.97 , DC 6602.

At a VA examination dated in October 2006, the Veteran indicated he had asthma attacks four times per year, controlled with Albuterol on an as needed basis.  He indicated he had smoked one pack per day for roughly 41 years and quit in 2005; he indicated his asthma attacks had been less frequent since he discontinued smoking.  There was no history of emergency room visits or hospitalizations due to asthma.  The Veteran indicated dyspnea on exertion when climbing stairs.  Pulmonary function testing reported normal findings with mild air trapping. PFT results in indicated a FEV-1 of 92 percent and an actual FEV-1/FVC of 76 percent, 78 percent predicted. 

A July 28, 2008 respiratory examination indicated the Veteran was using Nasonex nasal spray and taking Singulair and Lortadine (a.k.a. Claritin) at least daily.  The Veteran indicated the response to treatment was good and he was having acute attacks less than one time per year.  No history of hospitalization was noted.  PFT results from October 2006 were referenced; additional testing was not preformed.
In April 2010, the Veteran underwent another VA examination.  It was noted he was taking Singulair and using Nasonex nasal spray daily.  No history of hospitalizations was noted. PFT was noted to be essentially normal with mild air trapping. FEV-1 was 102 percent predicted.  FEV-1/FVC was 100 percent predicted.

The Board in its July 2014 decision found that at no point during the appeal period do the PFT results meet the criteria for a compensable rating for asthma under Diagnostic Code 6602.  The October 2006 examination indicated the use of an Albuterol inhaler as needed; this was not shown to be on a daily basis as would be required for higher than a 10 percent rating.  The Board further found that entitlement to a 30 percent disability rating arose at the time of the July 28, 2008 examination, but that a schedular rating in excess of 30 percent is not warranted at any time during the appeal period because the Veteran has not required at least monthly visits to a physician and he has not required courses of systemic corticosteroids.  In addition, respiratory failure has not been shown.

The Board noted that the symptoms of and impairment due to the asthma disability are adequately addressed by the schedular ratings currently assigned, especially since the Veteran's PFT results do not approximate a compensable rating.  The rating schedule addresses the occupational impairment produced by the Veteran's asthma, and provides for higher ratings for disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, the Board found it was not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In its July 2014 decision, the Board also found that the record did not warrant referral for consideration of an extraschedular rating for the Veteran's heart condition prior to February 2010 (when a 100 percent schedular rating was assigned).  

The Board noted that under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or; continuous medication required.

A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id.

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

Evidence indicates the Veteran had a myocardial infarction in late January 1993.  He was treated at a private hospital.  Unfortunately, the Board finds that these medical records are largely illegible.  Translation from Spanish was previously requested and it appears that all legible translation was provided.  As for further information in the record, prior to the July 2005 VA examination, the record does not reflect extensive treatment for heart concerns.  During that time, the Veteran was seeking treatment for PTSD, diabetes and issues related to diabetes, to include hypertension and pure hypercholesterolemia. 

A July 2005 VA examination reports treatment with Simvastatin, Metoprolol and Hydrochlorothiazide.  Testing indicated good left ventricular function and METs between 7 and 9.  It was noted the Veteran's heart condition did not affect his occupation or daily activity.  The Veteran noted he could walk approximately two to four laps around a track until he became "mildly fatigued."  He denied paroxysmal nocturnal dyspnea, dizziness or syncope and no past history of congestive heart failure was noted.  He noted that at that time he did not have chest pain or palpitations.  An electrocardiogram indicated normal sinus rhythm and a left ventricle ejection fraction of 56 percent.  A cardiac blood pool study was performed in August 2005. Cardiac chambers were noted to be of normal size with a left ventricle ejection fraction of 53.

At the December 2010 examination, the Veteran indicated "occasional episodes of stabbing chest pain upon physical effort" and dyspnea.  He stated that he is sedentary due to pain in his legs and most of the time feels well.  The examiner noted angina, fatigue and dyspnea.  He indicated a positive history of wheezing and dyspnea on mild exertion.  Stress test results indicated an ejection fraction of 77 percent.  The estimate of activity level, in METs was noted to be 3 or less. 

In the July 2014 decision, the Board found that there is no probative evidence of record to support an disability rating in excess of 10 percent for the Veteran's ischemic heart disease prior to February 9, 2010.  The severity of the Veteran's condition at the December 2010 examination showed entitlement to a 100 percent disability rating.  Because there is no evidence prior to that time to specifically suggest when entitlement to a total rating arose, the RO chose the date of the Veteran's formal claim for service connection for a heart condition on February 9, 2010.  This choice was to the Veteran's benefit.  Prior to February 2010, a 10 percent rating was warranted because the evidence indicated a workload between 7 and 9 METS that resulted in dyspnea as indicated on his October 2006 respiratory examination and dizziness as noted in a 2005 treatment record.  In addition, the Veteran has taken medication throughout the appeal period for his disability. 

However, prior to December 2010, the evidence did not show a workload less than 7 METS.  In addition, there was no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or x-ray.  Congestive heart failure and an ejection fraction less than 50 percent were not demonstrated at any time during the appeal period and ejection fraction was above 70 percent at the 2010 examination. Thus, prior to December 2010 VA examination, the Board found that the criteria for a schedular rating in excess of 10 percent were not met.

The Board found in the July 2014 decision that the record did not warrant referral for consideration of an extraschedular rating for the Veteran's heart condition prior to February 2010, because the symptoms of and impairment due to that disability are adequately addressed by the schedular ratings assigned based on the evidence of record.  The rating schedule addresses the occupational impairment produced by the Veteran's heart condition, and, prior to February 9, 2010, provided for higher ratings for disability resulting in clinical symptoms and test results more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, the Board determined that it was not necessary to refer the claim for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Analysis

In the August 2014 Joint Motion, the parties agreed that the Board did not provide an adequate statement of reasons or bases for whether the Veteran was entitled to increased ratings on an extra-schedular basis based on the collective impact of the Veteran's service-connected disabilities.  The parties recognized that the United States Court of Appeals for the Federal Circuit issued a decision, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture made the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the collective impact of the Veteran's service-connected disabilities in assessing the disability picture and whether it made the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.

In light of the concerns expressed in the Joint Motion, coupled with the holding in that Federal Circuit case, the Board remanded the case in January 2016 in order to refer the claims for increased ratings for bronchial asthma, PTSD, and heart disability to the Compensation Director for consideration of a combined extraschedular rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. § 3.321(b) (2015).

In an April 2016, the Acting Director of Compensation noted:

The Veteran asserted that he retired because of diabetes and asthma.  Asthma has consistently been mild in nature and reportedly having a minimal effect on occupational activity.  Diabetes and its complications did not warrant schedular consideration until May 2007.  We recognized bronchial asthma since July 1991, PTSD since January of 1993, and ischemic heart disease in 1995, within all documents reviewed there is no evidence of a collective impact by one condition on another at any time under any circumstance.  Because the evidence does not show that, the collective impact of the Veteran's multiple service connected conditions renders the application of the regular rating criteria as impractical pursuant to Johnson v. McDonald, extra schedular entitlement is not warranted.

Given that this determination has been made, the Board now has jurisdiction to adjudicate the extraschedular issue on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

Once the Director has conducted his review all three elements of Thun are reviewable by the Board.  See Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009).  The Board considers the issue of whether to assign an extraschedular rating on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015). 

The Board notes that the Joint Motion specifically addressed extra-schedular consideration as it pertained to the service connected disabilities of PTSD, bronchial asthma, and a heart disability.  In the recent case of Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court reiterated that the Federal Circuit's decision in Johnson v. McDonald does not categorically require that extraschedular consideration is always raised by the record when a veteran has multiple service-connected disabilities.  462 F.3d 1362 (Fed. Cir. 2014).  Instead, the Court held that "the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  The Court further noted that the Board "lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status."  

Thus, the Board will limit its consideration under Johnson to the effects of the three service connected disabilities specifically at issue on appeal and addressed by the Joint Motion.

Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  The Director concluded that no unusual or exceptional disability pattern has been demonstrated based on the combined effects of the service connected disabilities in this case that would render application of the regular rating criteria as impractical.  Accordingly, the Director concluded that entitlement to an increased evaluation on an extra-schedular basis based on the combined effects of the service connected disabilities was not established.

The Board has considered the evidence discussed above.  The first part of the three-part test prescribed in Thun requires the Board to consider whether the schedular evaluation does not contemplate the claimant's level of disability and symptomatology.  In the present case, the Board is unable to conclude that there is anything in the level of impairment at any time during the course of the appeal produced by the Veteran's service-connected disabilities of PTSD, bronchial asthma, and heart disability, in combination, that would take his case outside of the applicable rating schedule. 

The Board found above that the Veteran's complaints with respect to his service connected disabilities of PTSD, bronchial asthma, and heart disability, are each adequately addressed by the rating schedule.  There is no showing in the record that there is a collective impact of the disabilities that results in symptoms not contemplated by the rating schedule.  The Veteran has identified no such evidence, nor does the Joint Motion points to any basis in the record for such a finding.

Therefore, there is nothing in the disability picture, even when taking the collective impact of the specified service connected disabilities into consideration, presented that shows symptoms not contemplated by applicable rating schedule so as to demonstrate an exceptional or unusual disability picture that renders impractical the application of the regular rating standards to rate the Veteran's individual case. 

Therefore, because the facts of the case do not satisfy the Thun test, the Board is in concurrence with the April 2016 determination of the Acting Director of the VA Compensation Service in concluding that this case does not warrant extraschedular consideration.

Moreover, even if the schedular rating criteria were found to inadequately address the Veteran's service connected disabilities, which the Board explicitly is finding is not the case here, the analysis directed by Thun would only shift to consideration of whether the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the evidence simply does not exhibit any of the governing norms.  First, although the Veteran's PTSD has required a very occasional hospitalization, the evidence of record falls short of showing frequent hospitalizations.  There is no showing of frequent hospitalizations due to the heart disability or bronchial asthma.

With regard to employment, it is clear that the PTSD caused some impairment with employment during the period prior to the Veteran's retirement.  It should, as the purpose of the rating schedule is to compensate for average impairment in earning capacity, and the Veteran is assigned 30 and 70 percent ratings for his PTSD during the appeals period.  The Board is not suggesting that the Veteran's disabilities do not cause impairment, and it acknowledges the Veteran is now in receipt of a schedular 100 percent rating.  However, the schedular ratings that are assigned in this case are assigned to compensate in large part for any impairment with employment.  There is no indication that the bronchial asthma and heart disabilities, in conjunction with the Veteran's PTSD, caused a level of impairment in excess of that contemplated by the individual ratings.

Therefore, because the facts of the case do not satisfy the Thun test, the Board is in concurrence with the April 2016 determination of the Acting Director of the VA Compensation Service in concluding that this case does not warrant the assignment of an extraschedular rating based on the combined effects of the service connected PTSD, bronchial asthma, and heart disabilities.


ORDER

A schedular 70 percent rating for PTSD from January 22, 2009 is granted.

A rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 22, 2009, on a schedular and an extra-schedular basis; and a rating in excess of 70 percent for PTSD as of January 22, 2009, on an extra-schedular basis, is denied.

A rating in excess of 10 percent for bronchial asthma prior to July 28, 2008, and in excess of 30 percent as of July 28, 2008, on an extra-schedular basis is denied. 

A rating in excess of 10 percent, prior to February 9, 2010, for a heart disability, on an extra-schedular basis, is denied. 

An extraschedular rating based on the combined effects of the service connected PTSD, bronchial asthma, and heart disabilities is denied.




REMAND

Unfortunately, the Veteran's claim for service connection for a liver disability must again be remanded.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's original claim indicated that due to his diabetes, he was suffering from a liver condition, specifically "fatty liver."  The record reflects that he was diagnosed with diabetes in or around 2001.  The RO granted service connection for diabetes mellitus, type II due to presumed exposure to Agent Orange in Vietnam. 

The first evidence of fatty liver was on an abdominal sonogram dated in June 1991 during Veteran's second period of active duty.  An enlarged liver was identified and "fatty liver" was the impression; no diagnosis of a liver condition was rendered.  Thereafter, in February 1997, it was discovered the Veteran had hepatitis B when he went to donate blood to the Red Cross.

An August 2006 VA sonogram of the abdomen showed hepatomegaly (a.k.a. enlarged liver) with severe fatty liver infiltration changes.  A January 2007 VA problem list noted hepatomegaly and fatty liver.  A renal sonogram dated in March 2009 indicated increased echogenicity suggesting fatty liver infiltration.

In March 2012, the Veteran underwent a VA examination in connection with his claim.  The examiner reviewed the claims file and met with the Veteran.  A diagnosis of hepatitis B was noted and the examiner recognized evidence in the record of fatty liver infiltration, although the presence of fatty liver in 1991 was not mentioned.  The examiner considered the Veteran's service-connected conditions, to include ischemic heart disease, diabetes, peripheral neuropathy of the upper and lower extremities, diabetic nephropathy of the upper right extremity, PTSD, bronchial asthma, pterygium right eye and hearing loss.  As to the relationship between the Veteran's service-connected disabilities and his current liver disability, he opined, in part:

Fatty liver infiltration is associated with a variety of conditions and diseases.  Most common are alcohol consumption, obesity, parenteral nutrition and steroids administration or excessive endogenous production of steroids. Alteration or disruption of one or more steps in hepatic lipid metabolism may result in abnormal accumulation of triglycerides in the hepatocytes.  Some of [these] factors are present in this Veteran, but we cannot establish to what percentage each one contributed to the development of his fatty liver without resort to mere speculation.  On the other hand Veteran was found with evidence of having hepatitis B, but this also is not caused by any of his service connected conditions.  The etiology of the hepatitis is due to an infection with the hepatitis virus.

Here, there is evidence of abnormal liver symptomatology in service and evidence of the same symptomatology years later.  The Board recognizes that because "fatty liver" is not a diagnosed disability and it is not considered a chronic disease under 38 C.F.R. § 3.309, service connection cannot be presumed.  As to a direct etiology of the fatty liver, the examiner listed several risk factors.  Evidence of record does indicate that the Veteran was overweight as early as the late 1980s and such condition has not significantly improved.  In addition, he has a history of alcohol use.  

In July 2014, the Board remanded the claim to obtain an addendum opinion from the March 2012 VA examiner.  Specifically, in part, the examiner was to state whether fatty liver is a symptom of hepatitis B such that it could be demonstrated that it is at least as likely as not that hepatitis B was incurred in service or that the Veteran had already been exposed to the virus prior to service separation.

In December 2015, an addendum opinion was obtained from the VA examiner who conducted in March 2012 examination.  The VA physician reiterated that the Veteran's findings of fatty liver infiltration and hepatomegaly did not constitute a specific diagnosis of a liver disability since they are signs which can be present in any individual without specifically having a liver problem or disease as such, and that in the vast majority of patients cause no symptoms and no complications.  The physician noted that the term "fatty liver" is a term "used to describe the accumulation of fat in the liver of people who drink little or no alcohol.  In some people the fat accumulation can cause inflammation and scarring in the liver."  He noted that the Veteran "has several of the risk factors" for having these changes in his liver, as he has had "lipid problems for decades, and he underwent an emergency cholecystectomy.  Since that time, the Veteran has had evidence of the fatty liver, and alterations in his liver enzymes which can be explained by the fact that he had problems in his gallbladder, and had an acute inflammation in it which required surgery."  The physician noted that "it is not until 1997 that he is then found to have hepatitis B and is informed of this."  

The VA physician concluded that:

This Veteran does not have any liver condition up to this date, and it is less likely as not (less than 50/50 probability) that the fatty liver is related or due to the hepatitis B, which so far is completely asymptomatic.  Rationale for opinion given:  as stated before, "fatty liver" is not a disease, is just a sign which can be present in many conditions, but in this specific case is mostly a result of Veteran's obesity.  If the person is obese, the liver will as well get infiltrated by fat.  None of his already service connected conditions are aggravating any liver condition since no liver condition has been diagnosed up to the present.  

Unfortunately, while stating that no liver condition has been diagnosed, the fact remains that there is a diagnosis of hepatitis B of record.  The examiner did not specifically address the question of whether fatty liver is a symptom of hepatitis B such that it could be demonstrated that it is at least as likely as not that hepatitis B was incurred in service or that he had already been exposed to the virus prior to service separation.  Such failure renders the opinion inadequate.  See Barr, 21 Vet. App. at 311-12.

Because the liver issue must be remanded, consideration of the claim for entitlement to TDIU prior to July 23, 2007 must be deferred.  This is so because the Veteran's claim for service connection for a liver disability was filed in February 2006; thus, should service connection for a liver disability be granted and a compensable rating assigned, it may affect whether he met the schedular criteria for TDIU prior to July 23, 2007.


Accordingly, the case is REMANDED for the following action:

1.  Ask the March 2012 VA examiner (who also provided an addendum opinion in December 2015) to again offer an addendum opinion.  If the same examiner is not available, schedule the Veteran for a new VA examination with an appropriate specialist to determine the current nature and likely etiology of any liver condition present, to include hepatitis B.  This REMAND and the electronic claims file must be made available to and reviewed by the examiner. 

The examiner should specifically consider the presence of abnormal liver symptomatology, specifically "fatty liver" present on sonogram in June 1991 prior to the Veteran's separation from his second period of active duty.

The examiner, following a review of the record, is asked to provide an opinion as to whether it is at least as likely as not that hepatitis B had its onset or was incurred in service given the abnormal liver symptomatology found during service. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, readjudicate the claim.  If any benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


